DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 21 September 2020 to the previous Office Action dated 20 March 2020 is acknowledged. Pursuant to amendments therein, claims 42-89 are pending in the application.
	The objection to the drawings made in the previous Office action is withdrawn in view of applicant’s submission of acceptable replacement sheets.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/563,527, filed on 29 September 2017.

Drawings
The drawings were received on 21 September 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-46, 48-64, 66-79, and 81-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zupancich et al. (US 2015/0246001 A1; published 03 September 2015; filed 23 October 2013)  in view of Gensini et al. (US 2013/0164347 A1; published 27 June 2013; of record).
Zupancich et al. discloses a multilayer drug delivery construct comprising layers of at least one drug loaded film wherein each film comprises a polymer (title; abstract; claim 1) wherein at least two drug loaded layered films comprise the same or a different polymer and/or drug (i.e., drug loaded layers may have the same or different drug) (claims 3-4) wherein the construct further comprises at least a non-drug-loaded polymeric film comprising the same or a different polymer as the drug loaded films (claims 5-6) wherein the polymer is biodegradable (claim 11) wherein the construct is used for the release of drugs in ophthalmology, cardiovascular, pain management, musculoskeletal, cancer treatment, in central nerve system, or in vaccine delivery (claim 16) wherein constructs provide controlled and sustained drug release (paragraphs [0002]-[0003]) wherein the non-drug loaded films can be prepared via solvent casting (paragraph [0023]) wherein biodegradable means degraded or eroded when exposed to an in vivo environment (paragraph [0027]) wherein drugs can be any agent which is a therapeutic, prophylactic, or diagnostic agent such as an antibiotic (paragraph [0058]) wherein the weight of drug relative to polymer is preferably 1-75 wt% (paragraph [0061]) wherein the polymer/drug mixture may further comprise one or more excipients such as surfactants and release modifying agent (paragraph [0062]) wherein the construct may have 3 layers (paragraph [0066]) wherein the construct is processed into an implantable drug delivery system and preferably has a thickness of 1 micrometer to 1 mm (paragraph [0075]) wherein API-loaded film is sandwiched between non-loaded polymer films in a stack (i.e., a side surface of the middle layer is exposed through the top and 
Although Zupancich et al. does not disclose a single embodiment comprising all elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zupancich et al. as discussed above and to make a construct comprising all elements as discussed above, with a reasonable expectation of success.
Regarding the claimed active agent concentration of 40-80 wt%, Zupancich et al. suggests 1-75 wt% as discussed above, and thus the prior art and claimed ranges overlap.  As noted in MPEP 2144.05(I), a prima facie case of obviousness exists where prior art and claimed ranges overlap.
Zupancich et al. does not disclose a releasing agent in the top and bottom layers (i.e., non-drug-loaded film layers) as claimed.
Gensini et al. discloses a multilayer polymeric drug delivery system (title) that is a customizable sustained release medical device for sustained release of an active and is composed of a polymeric carrier layer and polymeric barrier layers which modify the release profile (burst, time of release, etc.) of the selected bioactive agents (abstract); wherein the carrier layer has an upper surface and a lower surface and comprises a biodegradable polymer and a bioactive agent, and a first barrier layer comprising a biodegradable polymer laminated to the upper surface of the carrier layer, and a second barrier layer comprising a biodegradable polymer laminated to the lower surface of the 
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zupancich et al. and Gensini et al. by making the construct of Zupancich et al. as discussed above with plasticizers such as polysorbates (i.e., biocompatible hydrophilic small molecules with a HLB of greater than 6) incorporated into the carrier/drug layers and barrier/non-drug-loaded layers in a concentration of 12 or 30 wt% as suggested by Gensini et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to effectively disperse the drug/active to be released (i.e., releasing agents configured to dissolve or dislodge from the surrounding polymer when the film is in contact with water or in physiological conditions at the surgical site) and to protect the active from bodily fluid, as suggested by Gensini et al.
Regarding claims 43, 61, and 76, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the tranquilizer (i.e., anaesthetic) of Gensini et al. as the drug in the construct of Zupancich et al. in view of Gensini et al. as discussed above, with a reasonable expectation of success, given that the drug of Zupancich et al. can be any agent which is a therapeutic, prophylactic, or diagnostic agent, given that tranquilizer/anaesthetic is a drug suitable for multilayer drug delivery implants as taught by Gensini et al., and given that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination per MPEP 2144.07.
Regarding claims 44, 62, and 77, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention prima facie obviousness determination per MPEP 2144.07.
Regarding claims 51-52, 67-68, and 83-84, given that the construct of Zupancich et al. in view of Gensini et al. as discussed can have a total thickness of 1 mm (i.e., 1000 µm) in 3 layers, at least one layer must have a thickness less than 1000 µm, which overlaps the claimed ranges, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 56, 72, and 86, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the gentamicin (i.e., gentamycine) of Gensini et al. as the drug in the construct of Zupancich et al. in view of Gensini et al. as discussed above, with a reasonable expectation of success, given that the drug of Zupancich et al. can be an antibiotic, given that gentamicin (i.e., gentamycine) is an antibiotic suitable for multilayer drug delivery implants as taught by Gensini et al., and given that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination per MPEP 2144.07.
Regarding claims 58, 74, and 88, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow to make the construct of Zupancich et al. in view of Gensini et al. as discussed prima facie obvious to combine equivalents known for the same purpose (i.e., drugs/actives in multilayer drug delivery implants) per MPEP 2144.06(I).

Claims 42-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zupancich et al. in view of Gensini et al. as applied to claims 42-46, 48-64, 66-79, and 81-89 above, and further in view of Hossainy et al. (US 2011/0137243 A1; published 09 June 2011; of record).
	Zupancich et al. and Gensini et al. are relied upon as discussed above.
	Zupancich et al. and Gensini et al. do not disclose polysorbate 20, 60, or 80 as in claims 47, 65, and 80.
	Hossainy et al. discloses an implantable device (abstract) wherein polymer therein is blended with plasticizer such as polysorbate 20 and polysorbate 80 (paragraph [0092]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zupancich et al., Gensini et al., and Hossainy et al. by using the polysorbate 20 or 80 plasticizer of Hossainy et al. as the polysorbate plasticizer in the construct of Zupancich et al. in view of Gensini et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because the selection of a prima facie obviousness determination per MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 21 September 2020 have been fully considered but they are not persuasive.
Applicant argues that Gensini et al. teaches a solvent-free device whereas the claims require a solvent cast layer (remarks pages 10-12).  In response, Zupancich et al. teaches a solvent cast layer, and Gensini et al. is merely cited herein to teach inclusion of plasticizers such as polysorbates in carrier/drug layers and barrier/non-drug-loaded layers in multilayer drug delivery implants in order to effectively disperse the drug/active to be released and to protect the active from bodily fluid.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617